MEMORANDUM **
Ray Messmer, a former Washington state prisoner, now detained for civil commitment as a sexually violent predator, appeals pro se from the district court’s judgment dismissing as untimely his 42 U.S.C. § 1983 action alleging that he was unlawfully incarcerated past his earned early release date because he is a sex offender. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dis*633missal based on the statute of limitations, Mann v. American Airlines, 324 F.3d 1088, 1090 (9th Cir.2003), and we affirm.
The district court properly dismissed Messmer’s action because Messmer filed his complaint over seven years after the statute of limitations began to run. See Rose v. Rinaldi, 654 F.2d 546, 547 (1981) (the statute of limitations for filing a civil rights action is three years in Washington state).
To the extent Messmer contends in his one-page opening brief that equitable tolling should apply, we decline to consider issues raised for the first time on appeal. See Barcamerica Int’l USA Trust v. Tyfield Imps., Inc., 289 F.3d 589, 595 n. 6 (9th Cir.2002).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.